      Case 4:19-cv-04643 Document 1 Filed on 11/26/19 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KATHY RIOS, Individually and                  §
On Behalf of All Similarly Situated
Persons,
       Plaintiff,

V.                                            §     CIVIL ACTION NO. 4:19-cv-4643

UTILITY FINANCIAL SERVICES, LLC,
      Defendant.                 §                  JURY DEMANDED


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

                                       Summary of Lawsuit

       Defendant Utility Financial Services, LLC (“UFS” or “Defendant”) has a business plan

that includes hiring non-exempt office staff and misclassifying them as exempt employees even

though they do not perform the job duties of an exempt employee. UFS does this in order to

avoid paying overtime pay, saving the Defendant money and allowing it to gain an unfair

advantage over competitors who follow the law in their employment practices. Plaintiff Kathy

Rios (“Rios” or “Plaintiff”) is one of a number of employees hired by Utility Financial Services,

LLC as a salaried office worker. Rios brings this lawsuit on her own behalf and on behalf of her

former co-workers against Defendant to recover unpaid overtime that is required by the Fair

Labor Standards Act (“FLSA”).

                                      Facts Supporting Relief

               Allegations Related to Plaintiff’s and His Co-Workers’ Claims

       1.     Kathy Rios worked for Utility Financial Services, LLC as an office coordinator

from August 15, 2016 to July 12, 2019. Rios’s duties included, but were not limited to, assisting

with conference calls, submitting contracts to electric providers, working on reports, revising
      Case 4:19-cv-04643 Document 1 Filed on 11/26/19 in TXSD Page 2 of 6



contracts, cleaning the refrigerator, making sure the office was presentable, turning on the music

and lights, decorating the office and running customer credit cards.

       2.      During the time she worked for the Defendant, Rios regularly worked in excess of

40 hours per week.

       3.      Defendant paid Rios on a salary basis. Defendant did not pay Rios an overtime

premium for any of the hours she worked in excess of 40 in a workweek. Instead, Rios was paid

the same salary no matter how many hours she worked in a workweek.

       4.      Rios worked with numerous other individuals who were paid on a salary basis and

who were misclassified as exempt employees. These individuals were also office workers who

also regularly worked over 40 hours per week, and they were also not paid overtime pay for

hours they worked in excess of 40 per workweek. Instead, the Defendant also paid these other

individuals a set salary for all hours that they worked in a workweek, including hours over 40.

                            Allegations Regarding FLSA Coverage

       5.      UFS is a Texas limited liability company that is covered by and subject to the

overtime requirements of the FLSA.

       6.      During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

       7.      During each of the three years prior to this complaint being filed, Defendant

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §203(r) and 203(s).




                                                 2
      Case 4:19-cv-04643 Document 1 Filed on 11/26/19 in TXSD Page 3 of 6



       8.     During each of the three years prior to this complaint being filed, Defendant

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

       9.     During each of the three years prior to this complaint being filed, Defendant’s

employees used goods, tools, equipment or materials that traveled in interstate commerce—that

is, goods, tools, equipment or materials that were grown, made or manufactured outside the state

of Texas.

                                       Plaintiff’s Claims

       10.    Defendant was legally required to pay Rios and her similarly situated salaried co-

workers (“Members of the Class”) overtime pay for all hours that these individuals worked for

Defendant in excess of 40 in any workweek.

       11.    Rios worked over 40 hours in many workweeks that she worked for Defendant.

       12.    Members of the Class worked over 40 hours in many workweeks that they

worked for Defendant.

       13.    Defendant did not pay Rios an overtime premium for any of the overtime hours

that she worked for the Defendant. Similarly, Defendant did not pay the Members of the Class

an overtime premium for any of the overtime hours that they worked for the Defendant.

       14.    The Defendant intentionally misclassified the Plaintiff and her co-workers as

exempt employees in order to try to avoid paying overtime to them. In addition to wrongfully

taking money and benefits from its employees, Defendant’s intentional and knowing actions

allowed Defendant to gain an unfair advantage over its competition in the marketplace.

       15.    The Defendant knowingly, willfully, or with reckless disregard carried out its

illegal pattern or practice regarding overtime compensation with respect to Plaintiff and




                                               3
      Case 4:19-cv-04643 Document 1 Filed on 11/26/19 in TXSD Page 4 of 6



Members of the Class. Such practice was, and continues to be with regard to the Members of the

Class, a clear violation of the FLSA.

                                          Cause of Action

                Violation of the FLSA – Failure to Pay Overtime Wages Owed

       16.     Defendant violated the FLSA by failing to pay Rios and Members of the Class

overtime pay for hours worked over 40 per workweek.

       17.     Rios and Members of the Class have suffered damages as a direct result of

Defendant’s illegal actions.

       18.     Defendant is liable to Plaintiff and all Members of the Class for unpaid overtime

compensation, liquidated damages, attorney’s fees and costs of Court under the FLSA, for the

three-year period preceding the filing of this lawsuit.

                                  Collective Action Allegations

       19.     The Defendant’s failure to pay its employees as required by the FLSA resulted

from a generally applicable policy that does not depend on the personal circumstances of the

Members of the Class; that is, paying non-exempt office workers on a salary basis. This

generally applicable policy is prohibited by the FLSA. Thus, Plaintiff’s experience is typical of

the experiences of the Members of the Class.

       20.     The class of similarly situated Plaintiffs is properly defined as:

               All office workers who are/were employed by and paid on a salary basis by
               Defendant Utility Financial Services, LLC during the three-year period
               preceding the filing of this Complaint.


                               Defendant, Jurisdiction, and Venue

       21.     Defendant Utility Financial Services, LLC is a Texas limited liability company

and an “employer” as defined by the FLSA. Defendant Utility Financial Services, LLC may be




                                                  4
        Case 4:19-cv-04643 Document 1 Filed on 11/26/19 in TXSD Page 5 of 6



served through its registered agent, Blanca Burciaga at 438 Heights Blvd., Houston, Texas

77007, or wherever she may be found.

        22.    This Court has federal question jurisdiction under the FLSA, and venue is proper

pursuant to 28 U.S.C. § 1391(b), as Defendant and Plaintiff transacted business within this

judicial district, and the events underlying this complaint occurred within this judicial district as

well.

                                        Demand for Jury

        23.    Plaintiff demands a trial by jury.

                                         Prayer for Relief

        WHEREFORE, Plaintiff and all employees similarly situated who join in this action

        demand:

        1.    Issuance of notice as soon as possible to all office workers who are/were employed
              by and paid on a salary basis by Utility Financial Services, LLC during the three-
              year period immediately preceding the filing of this Complaint. Generally, this
              notice should inform them that this action has been filed, describe the nature of the
              action, and explain their right to opt into this lawsuit if they were not paid correctly
              for work performed or hours worked during any portion of the statutory period;
        2.    Judgment against Defendant for an amount equal to Plaintiff’s and the Members of
              the Class’s unpaid overtime wages at the applicable rate;
        3.    An equal amount to the overtime wage damages as liquidated damages;
        4.    Judgment against Defendant that its violations of the FLSA were willful;
        5.    To the extent that liquidated damages are not awarded, an award of prejudgment
              interest;
        6.    All costs and attorney’s fees incurred prosecuting these claims;
        7.    Leave to add additional Plaintiffs by motion, the filing of written consent forms, or
              any other method approved by the Court;
        8.    Leave to amend to add claims under applicable law; and
        9.    For such further relief as the Court deems just and equitable.




                                                    5
      Case 4:19-cv-04643 Document 1 Filed on 11/26/19 in TXSD Page 6 of 6




                                    Respectfully Submitted,
                                    THE BUENKER LAW FIRM

                                    /s/ Josef F. Buenker
                                    Josef F. Buenker
                                    TBA No. 03316860
                                    jbuenker@buenkerlaw.com
                                    2060 North Loop West, Suite 215
                                    Houston, Texas 77018
                                    713-868-3388 Telephone
                                    713-683-9940 Facsimile

                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFF KATHY RIOS




OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFF
KATHY RIOS




                                      6
